Citation Nr: 0420173	
Decision Date: 07/26/04    Archive Date: 08/04/04

DOCKET NO.  03-29 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a left knee disorder.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel




INTRODUCTION

The veteran had active service from September 1959 to October 
1960.

This case comes to the Board of Veterans' Appeals (Board) 
from a January 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Boston, Massachusetts, 
which denied the veteran's petition to reopen his previously 
denied claim for service connection for a left knee disorder.


FINDINGS OF FACT

1.  The veteran was notified in February 1991 of the RO's 
January 1991 rating decision, continuing its denial of his 
claim for service connection for his left knee disorder, and 
he did not timely appeal.

2.  The additional evidence received since that January 1991 
decision is not so significant that it must be considered in 
order to fairly decide the merits of this claim.


CONCLUSIONS OF LAW

1.  The RO's January 1991 decision continuing its denial of 
the veteran's claim for service connection for a left knee 
disorder is final.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2003).

2.  New and material evidence has not been submitted since 
that decision to reopen this claim.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126 (West 2002), became effective on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  The VCAA and 
implementing regulations eliminated the requirement of 
submitting a well-grounded claim and provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA and implementing regulations also 
require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a); Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002); Quartuccio v. Principi, 
16 Vet. App. 183, 186-87 (2002).

Recently, in Pelegrini v. Principi, No. 01-944, 2004 U.S. 
App. Vet. Claims LEXIS 370 (June 24, 2004) ("Pelegrini 
II"), the United States Court of Appeals for Veterans Claims 
(Court) vacated its previous decision in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004) ("Pelegrini I") and 
remanded the case to the Board for further development and 
consideration.  Pelegrini II revisited the requirements 
imposed upon VA by the VCAA.  The Court held, among other 
things, that a VCAA notice, as required by 38 U.S.C. 
§ 5103(a) (West 2002), must be provided to a claimant before 
the initial unfavorable RO decision on a claim for VA 
benefits.  Pelegrini II, 2004 U.S. App. Vet. Claims LEXIS 
370, at *18-*21.  



In this case, the veteran was provided the required VCAA 
notice in December 2002 and April 2003, which was obviously 
after the RO's January 2002 decision at issue.  So compliance 
with the explicit timing requirements of §5103(a) is 
impossible without the nullification of the RO's initial 
decision.  But in Pelegrini II, the Court stated it was (1) 
"neither explicitly nor implicitly requiring the voiding or 
nullification of any AOJ [agency of original jurisdiction] 
action or decision and (2) the appellant is entitled on 
remand to VCAA-content-complying notice."  Id. at *28, see 
also VAOPGCPREC 7-2004 (July 6, 2004).  The Court further 
stated that in order to comply with the veteran's right to 
appellate review under 38 C.F.R. §7194(a), a remand may 
require readjudication of the claim by the AOJ once complying 
notice is given, unless AOJ adjudication is waived by the 
claimant.  Id. at *32-*33, citing Disabled Am. Veterans v. 
Sec'y of Veterans Affairs, 327 F. 3d 1339, 1341-42 (Fed. Cir. 
2003) ("holding that the Board is not permitted, 
consistent with section 7104(a) to consider 'additional 
evidence without having to remand the case to the AOJ for 
initial consideration [or] without having to obtain the 
appellant's waiver [of such remand]'").  This suggests that 
in cases where, as here, the VCAA notice was sent after the 
RO's initial unfavorable decision, it is appropriate for the 
Board to remand the claim to the RO for further development 
and readjudication.  

In this particular case, however, in April 2003, the RO 
deferred its rating decision in order to comply with the VCAA 
and its implementing regulations - even after having issued 
the earlier VCAA letter in December 2002.  After issuing a 
second VCAA letter in April 2003, the RO readjudicated the 
claim and issued a Statement of the Case (SOC) in July 2003.  
Because the veteran was given a chance to identify and/or 
submit additional supporting evidence prior to the RO's 
readjudication of his claim, following the VCAA notices, the 
Board finds that satisfactory measures have been taken to 
overcome the problems with the VCAA timing requirements as 
outlined in Pelegrini II.  



The Court also held in Pelegrini II that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b) (2003) must:  (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Id., at *23.  This new "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1) (2003).

In this case, although the December 2002 and April 2003 VCAA 
notice letters that were provided to the veteran do not 
contain the precise language specified by the Pelegrini II 
Court in its description of the "fourth element" of the 
VCAA notification requirement, the Board finds that the 
veteran was otherwise fully notified of the need to give to 
VA any evidence pertaining to his claim.  Moreover, in a 
recent precedent opinion of VA's General Counsel it was held 
that the language in Pelegrini I, which is similar to the 
language in Pelegrini II, stating that VA must request all 
relevant evidence in the claimant's possession was mere 
dictum and, thus, not binding.  See VAOGCPREC 1-2004 (Feb. 
24, 2004) (the Court's statements in Pelegrini I that 
sections 5103(a) and 3.159(b)(1) require VA to include such a 
request as part of the notice provided to a claimant under 
those provisions is obiter dictum and is not binding on VA); 
see also Pelegrini II, 2004 U.S. App. Vet. Claims LEXIS 370, 
*52 (Ivers, J., dissenting).  The Board is bound by the 
precedent opinions of VA's General Counsel, as the chief 
legal officer for the Department.  38 U.S.C.A. § 7104(c).

With respect to the VCAA letters of December 2002 and April 
2003, the veteran was requested to respond within 30 days.  

38 C.F.R. § 3.159(b)(1) (2003) was invalidated by the United 
States Court of Appeals for the Federal Circuit in Paralyzed 
Veterans of America (PVA) v. Secretary of Veterans Affairs, 
345 F.3d 1334 (Fed. Cir. September 2003).  The offending 
regulatory language suggested that an appellant must respond 
to a VCAA notice within 30 days and was misleading and 
detrimental to claimants whose claims were prematurely denied 
short of the statutory one-year period provided in 
38 U.S.C.A. § 5301(a).  Thus, that regulatory provision was 
invalid because it was inconsistent with the statute.  

The PVA decision created some confusion about whether VA 
could actually decide claims prior to the expiration of the 
one-year statutory period.  See PVA; see also 38 U.S.C.A. 
§ 5103(b)(1)(2002).  This is significant because, previous to 
this, VA had issued implementing regulations that allowed VA 
to decide a claim 30 days after sending a VCAA notification 
letter, see 38 C.F.R. § 3.159(b)(1).  

In response, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  Section 701 of the Act contains amendments 
to 38 U.S.C.A. §§ 5102 and 5103, the provisions of law that 
deal with VA's duties to notify and assist claimants.  See 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  

In particular, the Act clarifies that VA may make a decision 
on a claim before the expiration of the one-year VCAA notice 
period.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)).  The effective date of that 
provision is November 9, 2000, the date of enactment of the 
VCAA.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(c)).  The new law does not require VA to 
send a new notice to claimants.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(e)).  

Because Congress made the new amendments effective 
retroactive to the date of the VCAA, they effectively 
overturn, or invalidate, the Federal Circuit's holding in PVA 
and, thus, preclude any possible due process violations, even 
if the veteran's appeal was ongoing during this change in the 
law.  Cf. VAOPGCPREC 7-2003 (Nov. 19, 2003); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

In April 2003, the RO notified the veteran that new and 
material evidence was needed to reopen his previously denied 
- and unappealed - claim for service connection for a left 
knee disorder.  The RO also explained what constituted "new 
and material evidence."  Previously, he had submitted a copy 
of his DD Form 214 and August 1960 hospitalization orders 
from Camp Lejeune.  Since that April 2003 VCAA notice, 
provided over 1 year ago, he has submitted only a copy of a 
letter from the Social Security Administration (SSA) 
outlining his monthly retirement benefits.  He has not 
indicated that he has any additional relevant information or 
evidence to submit, or which needs to be obtained.  
Furthermore, he declined his opportunity for a hearing to 
provide oral testimony in support of his petition to reopen.  
38 C.F.R. § 20.700(a) (2003).

In sum, the record reflects that the facts pertinent to this 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  Accordingly, the Board 
will address the merits of the claim.

Factual Background

The September 1959 report of the veteran's enlistment 
examination was negative for any knee problems.  He scored a 
1 (the highest possible score for physical fitness) for his 
lower extremities on the PULHES physical profile.  In 
February 1960, he began complaining of pain in his left knee, 
but clinical examinations were negative.  In April 1960, 
chondromalacia was noted as the likely diagnosis.  In July 
1960, it was noted that he might have had a possible tear of 
his medial meniscus.  The September 1960 report of the 
Medical Board Survey indicated a diagnosis of torn medial 
meniscus and chondromalacia.  It was noted, "[the veteran] 
states that the left knee has been unstable and falls out of 
joint since he was in high school, and because of this, he 
was unable to play football or baseball.  At Camp Geiger four 
months ago, he noted the onset of more pain and increased 
limp."  The Medical Board concluded that the injury existed 
prior to enlistment and was not incurred in the line of duty 
or otherwise aggravated by military service.

In January 1965, the RO denied the veteran's original claim 
for service connection for his left knee disorder.  The RO 
based its conclusions primarily on the Medical Board's 
September 1960 report.  The veteran did not appeal the RO's 
decision.

In November 1990, the veteran filed a petition to reopen his 
claim.  In support of his petition, he submitted records from 
Milton Hospital indicating he was admitted in 1965 for 
internal derangement of his left knee.  An excision of the 
lateral meniscus was performed.  The RO did not find that 
these records were material to his claim and, therefore, 
denied his petition to reopen in January 1991.  He again did 
not appeal the RO's decision.

The additional evidence received since the RO's January 1991 
decision includes a copy of the veteran's DD Form 214, a copy 
of his August 1960 hospitalization orders from Camp Lejeune, 
and a copy of a letter sent by the SSA outlining his monthly 
retirement benefits.

The Petition to Reopen the Claim for Service Connection 
for a Left Knee Disorder

For service connection to be granted for any current 
disability, it must be shown that it was caused by a disease 
or injury incurred or aggravated during service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a) (2003).

Here, the veteran's initial claim for service connection for 
a left knee disorder was denied by the RO in January 1965.  
He filed a petition to reopen the claim, which the RO denied 
in January 1991.  He did not appeal either decision.  
Thus, they became final and binding on him based on the 
evidence then of record.  See U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104(a), 20.1103 (2003).  Furthermore, this, in 
turn, means there must be new and material evidence since the 
most recent decision in order to reopen this claim and 
warrant further consideration of it on a de novo basis.  38 
U.S.C.A. § 5108 (West 2002), 38 C.F.R. § 3.156 (2003); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).



The Board must determine whether new and material evidence 
has been received since the RO's January 1991 decision, 
before proceeding further, because this preliminary 
determination affects the Board's legal jurisdiction to reach 
the underlying claim to adjudicate it de novo.  See Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

Following issuance of the Hodge ruling, the Court articulated 
a three-step analysis for adjudicating claims based on new 
and material evidence:  First, VA must determine whether new 
and material evidence has been submitted, immediately upon 
reopening the claim VA must determine whether, based upon all 
the evidence and presuming its credibility, the claim is well 
grounded pursuant to 38 U.S.C. 
§ 5107(a); and third, if the claim is well grounded, VA may 
proceed to evaluate the merits of the claim after ensuring 
the duty to assist under 38 U.S.C. § 5107(b) has been 
fulfilled.  See Elkins v. West, 12 Vet. App. 209 (1999) (en 
banc) and Winters v. West, 12 Vet. App. 203 (1999) (en 
banc.).  However, since the well-grounded requirement has 
been totally eliminated by the VCAA, the Board need only 
consider whether new and material evidence has been submitted 
to reopen the claim and, if so, the Board then may proceed 
directly to adjudicate the claim on the full merits if VA has 
fully complied with all notification and assistance to the 
veteran that is mandated by the VCAA so that he is not 
prejudiced.  Cf. Bernard v. Brown, 4 Vet. App. 384 (1993); 
see also Fossie v. West, 12 Vet. App. 1 (1998).  

The amendments to 38 C.F.R. § 3.156 (2003), in particular, 
resulting from the VCAA, only apply to applications to reopen 
that were received on or after August 29, 2001.  Here, the 
veteran's most recent petition to reopen his claim was 
received in September 2001, after that cutoff date.  
Therefore, the amended version of 38 C.F.R. §3.156(a) (2003), 
providing a new definition of new and material evidence, 
applies to his current appeal.

According to the amended version of 38 C.F.R. § 3.156(a) 
(2003), new evidence means evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

Materiality contemplates evidence that "tend[s] to prove the 
merits of the claim as to each essential element that was a 
specified basis for that last final disallowance of the 
claim."  Evans v. Brown, 9 Vet. App. 273, 284 (1996).  When 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

As mentioned, in January 1991, the RO denied the veteran's 
petition to reopen his claim for service connection for a 
left knee disorder because new and material evidence had not 
been submitted concerning this claim.  And the only 
additional evidence submitted since 1991 has been a copy of 
his DD Form 214 Form, August 1960 hospitalization orders, and 
a letter from the SSA outlining his monthly retirement 
benefits.

The DD Form 214 is not new since the RO already considered it 
when denying the claim previously - indeed, even in its 
initial January 1965 decision many years ago.

The August 1960 hospitalization orders, albeit new to the 
claims file in the sense they were not previously of record, 
only confirm that the veteran was required to report to the 
U.S. Naval Hospital at Camp Lejuene for treatment.  The 
orders, which do not even state the reason for 
hospitalization, are nonetheless immaterial (even 
acknowledging they no doubt concern the left knee) because 
there has never been a question that the veteran received 
treatment for his left knee while in service.  This has long 
been acknowledged, even as early as the RO's January 1965 
decision.  Rather, the reason for the claim's previous 
denial, and the essential question still at issue, always has 
been whether his left knee condition pre-existed service and, 
if it did, was it aggravated during service beyond its 
natural progression.  And if it did not preexist service, did 
it originate in service or was it otherwise caused by 
service.  These are the determinative issues that this 
additional evidence does not address and provide a basis for 
reopening the claim.

And finally, the letter from the SSA only outlines the 
veteran's monthly retirement benefits - as they presumably 
relate to his current left knee disability.  This does not, 
however, discuss the events that occurred many years ago in 
service, and perhaps even more importantly prior thereto.  So 
this evidence, like the other, is immaterial to the claim in 
addressing the dispositive issues.

For these reasons, none of the additional evidence submitted 
or otherwise obtained since the RO's January 1991 decision is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  Consequently, the additional 
evidence is not both new and material and, thus, the petition 
to reopen the claim must be denied.  See Spalding v. Brown, 
10 Vet. App. 6, 11 (1996); Moray v. Brown, 5 Vet. App. 211, 
214 (1993).

VAOPGCPREC 3-2003 (July 16, 2003)/ Presumption of Soundness

The veteran's representative argues, in his July 2004 brief, 
that because a precedent opinion of the VA Office of General 
Counsel, VAOPGCPREC 3-2003, changed the evidentiary standards 
for rebutting the presumption of soundness, the need for 
the veteran to establish "new and material evidence" is 
moot.  In other words, he argues VAOGCPREC 3-2003, which was 
issued during the pendency of this appeal, creates a new 
basis of entitlement, as through liberalization of the 
requirements for entitlement to a benefit.  See Spencer v. 
Brown, 4 Vet. App. 283, 290 (1993), aff'd 17 F.3d 368 (Fed. 
Cir. 1994).

VAOGCPREC 3-2003, issued on July 16, 2003, holds that 
rebutting the presumption of sound condition at service 
entrance, provided by 38 U.S.C.A. § 1111, requires a two-
pronged rebuttal standard by which VA must show by clear and 
unmistakable evidence both (a) the preexistence of the 
claimed disability, and (b) that the disability did not 
increase in severity during service.  Both prongs require an 
evidentiary standard of clear and unmistakable evidence and 
a claimant is not required to show an in-service increase in 
disability before the second prong of this rebuttal standard 
attaches.  This opinion essentially invalided the prior 
interpretation of 38 C.F.R. § 3.304(b), which required only 
the first prong to overcome the presumption of soundness.
In a recent decision by the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit Court), Wagner v. Principi, 
No. 02-7347 (Fed. Cir. June 1, 2004), the Federal Circuit 
Court vacated a decision that had applied the incorrect 
standard to rebut the presumption of soundness under 38 
U.S.C.A. § 1111.  In light of the 
VAOGC 3-2003 opinion, the Federal Circuit Court noted:

When no preexisting condition is noted upon entry 
into service, the veteran is presumed to have been 
sound upon entry.  The burden then falls on the 
government to rebut the presumption of soundness by 
clear and unmistakable evidence that the veteran's 
disability was both preexisting and not aggravated 
by service.  The government may show a lack of 
aggravation by establishing that there was no 
increase in disability during service or that any 
"increase in disability [was] due to the natural 
progress of the" preexisting condition.  38 U.S.C. 
§ 1153.  If this burden is met, then the veteran is 
not entitled to service-connected benefits.  
However, if the government fails to rebut the 
presumption of soundness under section 1111, the 
veteran's claim is one for service connection.  
This means that no deduction for the degree of 
disability existing at the time of entrance will be 
made if a rating is awarded.  See 38 C.F.R. § 
3.322. 

On the other hand, if a preexisting disorder is 
noted upon entry into service, the veteran cannot 
bring a claim for service connection for that 
disorder, but the veteran may bring a claim for 
service-connected aggravation of that disorder.  In 
that case section 1153 applies and the burden falls 
on the veteran to establish aggravation.  See 
Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 
1994).  If the presumption of aggravation under 
section 1153 arises, the burden shifts to the 
government to show a lack of aggravation by 
establishing "that the increase in disability is 
due to the natural progress of the disease."  
38 U.S.C. § 1153; see also 38 C.F.R. § 3.306; 
Jensen, 19 F.3d at 1417. 

Wagner v. Principi, No. 02-7347 (June 1, 2004).  

Although VAOGCPREC 3-2003 and Wagner changed the evidentiary 
standards for rebutting the presumption of soundness, they 
did not effect a substantive change in law creating a new 
cause of action.  Routen v. West, 142 F.3d 1434, 1440 (1998).  
A change in the evidentiary standard required to rebut a 
presumption is not considered evidence, but rather is 
procedural in nature.  Id. at 1442; see also Hicks v. West, 
12 Vet. App. 86, 91 (1998) (holding that the failure to apply 
or misapplication of the presumption of aggravation cannot be 
treated as a form of "new and material evidence" for the 
purposes of reopening a finally disallowed claim).  Creating 
a stronger presumption based on the same ultimate disability 
entitlement, as VAOPGCPREC 3-2003 did in this instance, does 
not create a new cause of action and is not a basis for 
reopening the veteran's claim.  Hicks, 12 Vet. App. at 91.

As the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen his finally 
disallowed claim, the benefit-of-the-doubt doctrine 
is inapplicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).


ORDER

The petition to reopen the claim for service connection for a 
left knee disorder is denied.  




	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



